DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 12/15/2020. 
Claims 1-20 are pending in this application, with claims 1,6,11 and 16 being independent. 

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:
In claim 9, line 2, “and system information” should read “and a system information”
In claim 19, line 2, “and system information” should read “and a system information”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "the active BWP" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 9 recites the limitation "the active BWP" in line 2.  There is insufficient antecedent basis for this 
Claim 18 recites the limitation "the active BWP" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 19 recites the limitation "the active BWP" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,6,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI et al. (US 2019/0342824 Al, hereinafter referred to as “Futaki”) in view of LEE et al. (US 2019/0158988 Al-IDS, hereinafter referred to as “Lee”).
	


Regarding claims 1,6,11 and 16, Futaki discloses a method performed by a terminal (Futaki Fig.10 Ref:3 Para[0082] A UE (i.e. terminal)) and a method performed by a target SpCell (Futaki Fig.10 Ref:2 Para[0081] The target gNB (i.e. target SpCell)) in a wireless communication system (Futaki Fig.1 The wireless system), the method comprising: receiving by the terminal (Futaki Fig.10 Ref:1003 Para[0082] The Source eNB sends RRC connection reconfiguration message to the UE), while the terminal being in a radio resource control (RRC) connected state (Futaki Fig.10 Para[0082] The UE is connected to the source eNB and receives RRC message (i.e. RRC connected state)), an RRC message including a system information block 1 (SIB 1) and information associated with a reconfiguration with sync for a target special cell (SpCell) (Futaki Para[0060,0082-83] The RRC message contains indication of available on-demand system information (i.e. SIB bitmap similar to SIB1) and radio resource configuration for target gNB (i.e. reconfiguration information)); and transmitting by the terminal and receiving by the target SpCell, a dedicated SIB request message (Futaki Fig.10 Ref:1005 Para[0084-85] The UE sends handover confirm for NR message (i.e. dedicated SIB request) with system information request to the target NR gNB) for the at least one required SIB after a random access procedure to the target SpCell is completed (Futaki Fig.10 Ref:1004 Para[0085] The UE sends RRC reconfiguration complete message with system information request after the NR access procedure is complete).
Futaki does not explicitly disclose identifying that the terminal has not stored a valid version of at least one required SIB based on the SIB 1.
However, Lee from the same field of invention discloses identifying that the terminal has not stored a valid version of at least one required SIB based on the SIB 1 (Lee Fig.13 Ref:S1310,1320 Para[0168-169] The UE (i.e. terminal) receives value tag for all system information from the RAN via system information message (i.e. SIB1). The UE determines the changed (i.e. validity) on-demand system information based on the value tag).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Futaki to have the feature of “identifying that the terminal has not stored a valid version of at least one required SIB based on the SIB 1” as taught by Lee. The suggestion/motivation would have been to efficiently acquiring system information for efficiently utilizing radio resources (Lee Para[0008]).

Specifically for claim 11, Futaki discloses the terminal which includes a transceiver (Futaki Fig.12 Ref:1201 Para[0098] The RF transceiver) and a controller (Futaki Fig.12 Ref:1205 Para[0098] The Processors (i.e. controller)).
Specifically for claim 16, Futaki discloses the target cell which includes a transceiver (Futaki Fig.11 Ref:1101 Para[0087] The RF transceiver) and a controller (Futaki Fig.12 Ref:1104 Para[0087] The Processors (i.e. controller)).



Claims 2,7,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Lee and  hereinafter referred to as “Yamada”).

Regarding claims 2,7,12 and 17, Futaki in view of Lee discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Futaki in view of Lee does not explicitly disclose wherein the random access procedure is identified to be completed, in case that a medium access control (MAC) of a master cell group (MCG) completes the random access procedure.
However, Yamada from a similar field of invention discloses wherein the random access procedure is identified to be completed, in case that a medium access control (MAC) of a master cell group (MCG) completes the random access procedure (Yamada Fig.7,10 Para[0213] The UE sends RRC connection reconfiguration complete message to the MeNB (i.e. MCG) after random access procedure is successful with the SeNB. The MCG of MeNB receives the message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Lee to have the feature of “wherein the random access procedure Yamada. The suggestion/motivation would have been to improve communication capacity and efficiency in dual-connectivity (Yamada Para[0003]).



Claims 3-5,8-10,13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Lee and further in view of SHIH et al. (US 2021/0105852 Al, hereinafter referred to as “Shih”).

Regarding claims 3,8,13 and 18, Futaki in view of Lee discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Futaki in view of Lee does not explicitly disclose identifying whether a common search space is configured for an active bandwidth part (BWP), wherein the dedicated SIB request is 
However, Shih from a similar field of invention discloses identifying whether a common search space is configured for an active bandwidth part (BWP), wherein the dedicated SIB request is transmitted, in case that the common search space is not configured for the active BWP (Shih Fig.2 Ref:202,212 Para[0183-185] The UE determines whether CSS is configured and transmits system information request when CSS is not configured).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Lee to have the feature of “identifying whether a common search space is configured for an active bandwidth part (BWP), wherein the dedicated SIB request is transmitted, in case that the common search space is not configured for the active BWP” as taught by Shih. The suggestion/motivation would have been to use on-demand SI request and reception for increased resource and energy efficiency (Shih Para[0035]).


Regarding claims 4,9,14 and 19, Futaki in view of Lee discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Futaki in view of Lee does not explicitly disclose identifying whether a system information broadcast status is set to not broadcasting based on scheduling information included in the SIB 1 for the at least one required SIB, and wherein the dedicated SIB request is transmitted, in case that the common search space is configured for the active BWP and the system information broadcast status is set to not broadcasting.
However, Shih from a similar field of invention discloses identifying whether a system information broadcast status is set to not broadcasting based on scheduling information included in the SIB 1 for the at least one required SIB, and wherein the dedicated SIB request is transmitted, in case that the common search space is configured for the active BWP and the system information broadcast status is set to not broadcasting (Shih Fig.2 Ref:202,222 Para[0183-185] The UE determines whether CSS is configured and transmits system information request when required SIB is not broadcasted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Lee to have the feature of “identifying whether a system information broadcast status is set to not broadcasting based on scheduling information included in the SIB 1 for the at least one required SIB, and wherein the dedicated SIB request is transmitted, in case that the common search space is configured for the active BWP and the system information broadcast status is set to not broadcasting” as taught by Shih. The suggestion/motivation would have been to use on-demand SI request and reception for increased resource and energy efficiency (Shih Para[0035]).

Regarding claims 5,10,15 and 20, Futaki in view of Lee discloses the method for the terminal and the method for the target cell as explained above for Claim 1. Futaki in view of Lee does not explicitly disclose wherein the 
However, Shih from a similar field of invention discloses wherein the dedicated SIB request message includes a list of requested SIBs including the at least one required SIB (Shih Fig.2 Para[0081] The on-demand SI request contains requested SIB segment list).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Futaki and Lee to have the feature of “wherein the dedicated SIB request message includes a list of requested SIBs including the at least one required SIB” as taught by Shih. The suggestion/motivation would have been to use on-demand SI request and reception for increased resource and energy efficiency (Shih Para[0035]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0349837 to Shih (Fig.2 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0254074 to Jeon (Fig.17 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2021/0105788 to Kim (Fig.22 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2022/0015021 to Tao (Fig.12 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/SUDESH M PATIDAR/Examiner, Art Unit 2415